Citation Nr: 1043724	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  05-39 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
degenerative disc disease of the lumbar spine.  

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine, to include as secondary to the 
Veteran's service-connected degenerative disc disease of the 
lumbar spine at the L4-L5 level.  

3.  Entitlement to service connection for headaches, to include 
as secondary to the claimed cervical spine disorder.

4.  Entitlement to service connection for radiculopathy of the 
bilateral upper extremities as secondary to the claimed cervical 
spine disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from November 1973 to August 1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in April 2006 and July 
2007 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama which denied entitlement to the 
benefits currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law Judge in 
a videoconference hearing from Montgomery, Alabama in October 
2009 to present testimony on the issues on appeal.  The hearing 
transcript has been associated with the claims file.


FINDINGS OF FACT

1.  On March 30, 2010, prior to the promulgation of a decision in 
this appeal, the Board received notification from the appellant 
that a withdrawal of the appeal is requested with regard to the 
issue of an increased rating for the Veteran's lumbar spine 
disability.

2.  A preponderance of the evidence of record is against a 
finding that the Veteran's claimed cervical spine disorder is 
caused or aggravated by his service-connected lumbar spine 
disability or related to his military service in any other way.  

3.  The record does not reflect a diagnosed malady underlying the 
Veteran's claimed headache pain, nor is there sufficient evidence 
to show that the Veteran's headaches are attributable to his 
military service on a direct basis, or as secondary to a service-
connected disability.

4.  The evidence of record does not reflect that the Veteran's 
diagnosed cervical radiculopathy is secondary to his service-
connected lumbar spine disability or otherwise attributable to 
his military service in any way.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of a 
rating in excess of 60 percent for the Veteran's lumbar spine 
disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2010).

2.  A cervical spine disability was not incurred in or aggravated 
by active military service and is not proximately due to, or the 
result of, the Veteran's service-connected disabilities.  38 
U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.310 (2010).

3.  Headaches were not incurred in or aggravated by active 
military service, and are not proximately due to, or the result 
of, the Veteran's service-connected disabilities.  38 U.S.C.A. §§ 
1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.310 (2010).

4.  Radiculopathy of the bilateral upper extremities was not 
incurred in or aggravated by active military service, and is not 
proximately due to, or the result of, the Veteran's service-
connected disabilities.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of an Issue on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal of an appeal is deemed 
to be a withdrawal of the Notice of Disagreement and, if filed, 
the Substantive Appeal.  38 C.F.R. § 20.204 (2008).  Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  Id. 

On March 30, 2010, prior to the promulgation of a decision in 
this appeal, the Board received written notification from the 
Veteran and his accredited service representative that the 
Veteran wished to withdraw the pending issue on appeal with 
regard to an increased rating for his service-connected lumbar 
spine disability.  

Therefore, the appeal regarding this issue is considered 
withdrawn as there remains no allegation of error of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal at this time and it is 
hereby dismissed.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2010).  

In correspondence dated in January and May 2007, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
Veteran under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the AOJ 
notified the Veteran of information and evidence necessary to 
substantiate the claims of service connection for a cervical 
spine disorder, upper extremity radiculopathy, and headaches, to 
include a description of the information and evidence that VA 
would seek to provide, and that which the Veteran was expected to 
provide in support of his claims.  The May 2007 notification 
letter also explained the process by which initial disability 
ratings and effective dates would be assigned in the event that 
service connection may be granted.  This pre-adjudicatory notice 
fully complies with the applicable regulations and case law.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  All 
identified and available treatment records have been secured.  
The Veteran has been medically evaluated and multiple medical 
opinions have been sought in conjunction with his claim.  The 
medical opinions of record are collectively considered adequate 
for purposes of a service connection determination as they are 
based on consideration of the appellant's overall medical history 
and describe the relevant disabilities in sufficient detail to 
enable the Board to reach a fully informed decision.  The duty to 
assist has been fulfilled. 

Service Connection

The Veteran seeks service connection for a cervical spine 
disorder which he contends is attributable to his service-
connected lumbar spine disability, as well as service connection 
for headaches and radiculopathy of the bilateral upper 
extremities which he asserts is attributable to the claimed 
cervical spine disorder.  

In order to establish direct service connection, three elements 
must be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 C.F.R. § 
3.303 (2010); Hickson v. West, 12 Vet. App. 247, 253 (1999); see 
also Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (holding 
that the type of evidence that will suffice to demonstrate 
entitlement to service connection, and the determination of 
whether lay evidence may be competent to satisfy any necessary 
evidentiary hurdles, depends on the type of disability claimed).  
In the present case, the evidence does not show, nor does the 
Veteran contend that he incurred or aggravated a disease or 
injury during service specifically related to the cervical spine, 
head, or upper extremities.  See Board hearing transcript, 
October 2009.  Instead the Veteran asserts that the claimed 
symptoms first began in 2005, approximately 28 years after his 
discharge from military service following completion of a lumbar 
spine surgical procedure.  Id.; see also DD Form 214 (specifying 
date of discharge).  The Veteran primarily argues that each of 
the currently claimed disorders stems from and is attributable to 
the service-connected lumbar spine disability.  Although the 
Veteran speculates that he could have directly injured his neck 
at the time of his July 1977 injury of the lumbar spine, the 
record does not support this argument.  The service treatment 
records specifically identify only muscle spasm at the L4-L5 
level which is relatively low on the back, without complaint of 
any neck or upper back symptoms.  The Veteran does not describe 
experiencing specific neck symptoms during service.  In addition, 
the Veteran's private physician has indicated that his neck was 
not injured at the time of his 1977 injury.  Letter from private 
physician, November 2007.  There is simply no competent and 
credible evidence of any neck injury occurring during service.  
Thus, although considered, the Board finds that direct service 
connection is not warranted here.   38 C.F.R. § 3.303.  

Presumptive service connection may also be granted when an 
applicable chronic disease manifests itself to a compensable 
degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 
(2010).  In this instance, the evidence is less than definitive 
as to whether the Veteran's currently diagnosed degenerative 
joint disease with spinal stenosis, a large central excursion and 
small central and left lateral recess protrusions at various 
levels of the cervical spine include a component of arthritis.  
Similarly, it is unclear as to whether the Veteran's cervical 
radiculopathy may reasonable be considered an "organic disease 
of the nervous system" as subject to presumptive service 
connection.  38 C.F.R. § 3.309.  Neither condition is explicitly 
referred to in these terms within the medical records presently 
associated with the claims file.  Nonetheless, the Board has 
considered applicability of this theory of entitlement, and finds 
that there is no credible evidence that either condition 
manifested to a compensable degree by August 1978, i.e. during 
the one year period following discharge from active military 
service, particularly as the Veteran states that he first 
observed the claimed symptoms in 2005, almost three decades after 
the conclusion of his active military service.  See, e.g., Board 
hearing transcript, October 2009; VA examination, May 2007.  As 
such, the Board finds that service connection on a presumptive 
basis is not warranted with regard to any of the issues presently 
on appeal.  

Thus, of primary import in this case, secondary service 
connection may be granted for disability that is proximately due 
to, or the result of, a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2010).  With regard to the matter of 
establishing service connection for a disability on a secondary 
basis, the United States Court of Appeals for Veterans Claims 
(Court) has held that there must be evidence sufficient to show 
that a current disability exists and that the current disability 
was either caused by or aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.   

Cervical spine

The Veteran is currently diagnosed with a number of cervical 
spine disorders including degenerative joint disease of the 
cervical discs with spinal stenosis from C3-C4, C5-C6, moderately 
large central excursion at the C3-C4 level with caudal extent, 
small central protrusion at C4-C5, and small left lateral recess 
protrusion at C5-C6 with limited range of motion and severe pain.  
VA examination, May 2007.  As such, the record clearly 
establishes the presence of a current cervical spine disability.  
However, the primary question here is whether the Veteran's 
cervical spine disability is related to his military service in 
any way, specifically as proximately caused or due to the 
Veteran's service-connected lumbar spine disability.  

As previously stated, the Veteran first observed symptoms of neck 
problems in 2005 after undergoing lumbar spine surgery.  He 
states that he was in a guarded "humped over" position for 
several years due to his low back pain, and he believes that this 
caused the injury or disease in his cervical spine.  This type of 
determination with regard to medical causal relationships between 
various body parts or spinal segments is found to require 
specialized medical training, and for this reason, the Board must 
rely on the various medical opinions of record. 
In October 2006, the Veteran's family physician submitted a 
statement that the Veteran's lumbar disc disease was 
"documentable to an injury sustained in 1977" and that "it is 
certainly possible that his current neck condition [cervical disc 
disease] is related to his lower back disease."  There is no 
medical rationale provided to support this determination.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a 
medical opinion must support its conclusion with an analysis that 
the Board can consider and weigh against any contrary opinions).
Furthermore, the Board finds it difficult to ascribe any 
probative weight to something that is "certainly possible" 
wherein the legal standard in this matter is a finding of at 
least as likely as not, or in other words a likelihood of 50 
percent or greater.  Here, the Board simply cannot determine 
whether the opinion expressed by this physician constitutes a 
likelihood of 50 percent or greater.

In May 2007, the Veteran was afforded a VA Compensation and 
Pension examination pertinent to his claimed cervical spine 
disability.  The examiner summarized the Veteran's relevant 
medical history including the aforementioned private opinion, 
results of a September 2006 MRI, and other VA and private medical 
findings regarding the cervical spine.  Ultimately, however, the 
examiner opined that the Veteran's diagnosed neck problems are 
caused by the normal process of aging represented by degenerative 
joint disease rather than his lumbar spine intervertebral disc 
syndrome.  The examiner explained that medical literature shows 
that degenerative disc disease of the spine results from 
degenerative changes that occur in the cervical spine over time 
with aging or trauma that lead to changes within the vertebrae 
themselves.  These changes can then cause nerve compression or 
inflammation so that afflicted individuals may experience pain 
when turning the neck from side-to-side, pain that shoots down a 
certain part of the arm, or numbness, weakness, or pain in the 
arm, essentially the same type of symptomatology described by 
this Veteran.  VA examination, May 2007.  

The Board acknowledges the argument put forth by the Veteran and 
his representative that the May 2007 VA examination was conducted 
by a nurse practitioner rather than a medical doctor.  However, 
under 38 C.F.R. § 3.159(a)(1) (2010), "competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions."  A registered nurse 
practitioner is one who, by definition, has 'advanced education 
and clinical training in a specialized area of health care ... 
[and] can diagnose, prescribe, and perform procedures.'  
Dorland's Illustrated Medical Dictionary 1326 (31st ed. 2007).  A 
nurse practitioner, having completed medical education and 
training, thus fits squarely into the requirement of 
§ 3.159(a)(1) as one competent to provide diagnoses, statements, 
or opinions."  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  
The Board does not find that the nurse practitioner's opinion 
should be afforded less probative weight strictly due to the type 
of medical license she holds, particularly as she provided a 
medical rationale explaining her reasoning, which cannot be said 
of the single paragraph opinion submitted by the Veteran's 
general practitioner.  

Subsequently, the same private general practitioner supplied an 
additional statement in November 2007 stating that although the 
Veteran's neck was not injured at the time of the 1977 lumbar 
spine injury, his neck condition has been exacerbated by his 
lower back problems and that "the change in his body mechanics 
has resulted in unusual stress on his entire spine" which would 
"cause a higher likelihood of degenerative disc disease in 
additional locations."   The Veteran's private doctor does not 
reference medical literature or any other rationale as to why 
such stress would lead to a greater likelihood of degenerative 
disc disease.  Under the circumstances, the Board found that a 
specialist's opinion was needed.

Therefore, an expert medical opinion was requested in April 2010 
specifically as to whether the medical evidence associated with 
the claims file shows that the Veteran's cervical spine 
disability was at least as likely as not caused or aggravated by 
his service-connected lumbar spine disability.  The reviewing 
physician, a medical doctor, replied that the Veteran's cervical 
spine disability is not related to his back condition, or to his 
prior spinal operations, as disc disease is known to be a genetic 
disorder solely progressive over years, but not as a result of 
prior low back injury, ruptured disc, or fusion.  VHA response, 
June 2010.  A subsequent addendum clarified that the physician 
knew of no medical evidence to support that an alteration in body 
mechanics arising from the Veteran's lumbar spine fusion would 
result in the development of cervical disc disease, citing the 
same conclusion reached at an Internal Spine Surgery symposium 
from the Mayo Clinic.  The opining physician stated that while a 
fusion in one level in the neck might increase disc disease in 
the adjacent level, it would not occur over the entire length 
from the lumbar spine to the cervical spine.  VHA addendum, July 
2010.

In addition, the physician stated that disc disease has been 
proven to be mostly due to heredity as shown in studies on twins 
separated at birth who, even when engaged in different 
occupations, had almost no difference in the severity of disc 
disease experienced.  For those that did have disc disease, it 
was even at the same level of the spine.  Thus, the opining 
physician also finds that the Veteran's cervical disc disease is 
not attributable to the Veteran's service-connected lumbar spine 
disability.  Id.  

Here, it is important to note that the Veteran has also asserted 
that the May 2007 VA examination was inadequate because the 
examiner did not review a copy of a prior MRI report that the 
Veteran had in his possession at the time of the examination.  
BVA hearing transcript, October 2009.  A September 2006 MRI 
report is associated with the claims file, and the examiner noted 
that review of this file was completed prior to the examination.  
Furthermore, the second reviewing physician also states that he 
reviewed the patient's entire claims file, which includes the 
aforementioned MRI.  

Weighing the various medical opinions of record, the Board finds 
that the probative weight is against the Veteran's claim of 
service connection.  Although his private physician has opined 
that there is a plausible relationship between the cervical and 
lumbar disabilities, he has not provided a supporting rationale 
to be weighed against the medical literature, symposium findings, 
and twin studies, as cited by the practitioners rendering 
contrary opinions.  In particular, although he states that 
altered body mechanics may have caused the Veteran's neck 
problems, he does not support this with the reasoning for such a 
conclusion, such as a reference to medical research, studies, or 
other literature.  In this instance, the Board affords more 
probative value to the two negative medical opinions of record 
over the single physician's positive opinion.  As the 
preponderance of the evidence is against the Veteran's claim of 
service connection, the benefit of the doubt provision does not 
apply.  

Headaches

The Veteran reports that he experiences headaches due to his 
cervical spine disability.  However, as the Veteran's cervical 
spine disability is found above not to warrant service 
connection, service connection for headaches may not be 
established on this basis.  

Furthermore, there is no evidence that a disability manifested by 
headaches was incurred or aggravated during the Veteran's active 
military service, nor that headaches are attributable to any 
other service-connected disability.  The Veteran states that his 
headaches first began decades after the conclusion of his 
military service.  In addition, there is no current clinical 
diagnosis of a disability manifested by headaches or a diagnosis 
other than the cervical spine disability previously discussed 
which may be underlying the claimed headache pain.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain 
alone, without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim).

In all, the Board finds no basis upon which service connection 
for headaches is warranted.  

Radiculopathy of the bilateral upper extremities

The Veteran has been diagnosed with cervical radiculopathy 
manifested by radiating pain, numbness, and tingling in the 
bilateral upper extremities.  VA examination, May 2007.  Thus, 
the existence of a present disability is established.  The record 
also establishes that the claimed radiculopathy is secondary to 
the Veteran's cervical spine disability.  However, as above, 
since service connection is not found to be warranted for the 
Veteran's cervical spine disability, service connection for 
radiculopathy cannot be established on this basis.  There is no 
evidence of radiculopathy occurring during the Veteran's service, 
or as caused by a service-connected disability.  

The Board has considered the applicability of the benefit of the 
doubt doctrine with regard to each of the issues presently on 
appeal.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  However, the preponderance of the 
evidence is against the Veteran's claims of entitlement to 
service connection for cervical spine disability, headaches, and 
radiculopathy of the upper extremities.  As such, that doctrine 
is not applicable in the instant appeal and his claims must be 
denied.  


ORDER

The appeal seeking a disability rating in excess of 60 percent 
for degenerative disc disease of the lumbar spine is dismissed.

Service connection for degenerative joint disease of the cervical 
spine is denied. 

Service connection for headaches is denied.  

Service connection for radiculopathy of the bilateral upper 
extremities is denied. 




____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


